The plaintiff in error, hereinafter called defendant, was convicted in the county court of Kiowa county on a charge of transporting whisky, and was sentenced to pay a fine of $50 and to serve 30 days in the county jail.
The record discloses that at the time charged an officer with a search warrant searched the person of defendant. The defendant was observed by the officer walking across the street of the town of Mountain View, into a cafe, He followed him into the cafe and searched his person and found a bottle partly filled with whisky. Defendant testified that he entered the cafe, and some person in there handed him a bottle, and that he took a drink out of it, and, seeing the officer come in, put it in his pocket, and that the person who gave it to him went out the back door of the cafe.
Objection is made to the sufficiency of the affidavit and search warrant, and further that the officer did not serve the search warrant. The evidence is that the officer searched defendant and then showed him the search warrant. Upon an examination of the entire record, we are convinced there is no miscarriage of justice, that the warrant is sufficient, and that the failure of the officer *Page 69 
to literally follow the law in serving it does not require a reversal.
The case is affirmed.